 Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 1 of 86 Page ID #:2684



 1   HORTON, OBERRECHT, KIRKPATRICK & MARTHA
     Cheryl A. Kirkpatrick, Esq. (SBN 149906)
 2   Peter C.L. Chen, Esq. (SBN 246720)
     3 Park Plaza, Suite 350
 3   Irvine, CA 92614
     PH: (949) 251-5100
 4   FX: (949) 251-5104
     Email: ckirkpatrick@hortonfirm.com / pchen@hortonfirm.com
 5

 6   Attorneys for Defendant Corona Seeds, Inc.
 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11    Agricola Cuyuma SA;                         CASE NO. 2:17-cv-8220 DMG (SKx)
      Corporacion Agricola Vinasol SAC;
12                                                [PROPOSED] JURY INSTRUCTIONS
                         Plaintiffs,
13    v.
                                                  Complaint Served: December 21, 2017
14    Corona Seeds, Inc.;                         Current Trial Date: February 11, 2020
15                       Defendant.               Judge: Hon. Dolly M. Gee
                                                  Magistrate: Hon. Steve Kim
16

17

18
           The Parties hereby request that this Court submit the following requested
19
     Instructions:
20                     9TH CIRCUIT MANUAL OF MODEL INSTRUCTIONS
21
     Model       Description                 Plaintiffs    Corona      Crites      Given
22   Instruction                                           Seeds,    Seeds, Inc.
     No.                                                   Inc.
23   1.2         DUTY OF JURY (COURT                            X        X
                 READS AND PROVIDES
24
                 WRITTEN INSTRUCTIONS
25
                 AT THE BEGINNING OF
                 TRIAL)
26   1.4         DUTY OF JURY (COURT                          X          X
                 READS AND PROVIDES
27               WRITTEN INSTRUCTIONS
                 AT END OF CASE)
28
                                                1
                                  [PROPOSED] JURY INSTRUCTIONS
 Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 2 of 86 Page ID #:2685



 1   1.5      CLAIMS AND DEFENSES                        X         X
     1.6      BURDEN OF PROOF –                          X         X
 2
              PREPONDERANCE OF THE
 3            EVIDENCE
     1.8      TWO OR MORE PARTIES—                       X         X
 4            DIFFERENT LEGAL RIGHTS
     1.9      WHAT IS EVIDENCE                           X         X
 5
     1.10     WHAT IS NOT EVIDENCE                       X         X
 6   1.11     EVIDENCE FOR LIMITED                       X         X
              PURPOSE
 7   1.12     DIRECT AND                                 X         X
              CIRCUMSTANTIAL
 8            EVIDENCE
 9
     1.13     RULING ON OBJECTIONS                       X         X
     1.14     CREDIBILITY OF                             X         X
10            WITNESSES
     1.15     CONDUCT OF THE JURY                        X         X
11   1.17     NO TRANSCRIPT                              X         X
              AVAILABLE TO JURY
12
     1.18     TAKING NOTES                               X         X
13   1.19     QUESTIONS TO WITNESSES                     X         X
              BY JURORS DURING TRIAL
14   1.20     BENCH CONFERENCES                          X         X
              AND RECESSES
15
     1.21     OUTLINE OF TRIAL                           X         X
16
     2.1      STIPULATED TESTIMONY                       X         X
     2.2      STIPULATIONS OF FACT                       X         X
17   2.3      JUDICIAL NOTICE                            X         X
     2.4      DEPOSITION IN LIEU OF                      X         X
18            LIVE TESTIMONY
19
     2.5      TRANSCRIPT OF                              X         X
              RECORDING IN ENGLISH
20   2.6      TRANSCRIPT OF                              X         X
              RECORDING IN FOREIGN
21            LANGUAGE
     2.7      DISPUTED TRANSCRIPT OF                     X         X
22
              RECORDING IN FOREIGN
23            LANGUAGE
     2.8      FOREIGN LANGUAGE                X          X         X
24            TESTIMONY
     2.9      IMPEACHMENT                                X         X
25            EVIDENCE—WITNESS
26
     2.10     TESTS AND EXPERIMENTS                      X         X
     2.11     USE OF INTERROGATORIES                     X         X
27   2.12     USE OF REQUESTS FOR                        X         X
              ADMISSION
28   2.13     EXPERT OPINION                             X         X
                                            2
                              [PROPOSED] JURY INSTRUCTIONS
 Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 3 of 86 Page ID #:2686



 1   2.14     CHARTS AND SUMMARIES                         X         X
              NOT RECEIVED IN
 2
              EVIDENCE
 3   2.15     CHARTS AND SUMMARIES                         X         X
              RECEIVED IN EVIDENCE
 4   2.16     EVIDENCE IN ELECTRONIC                       X         X
              FORMAT
 5
     3.1      DUTY TO DELIBERATE                           X         X
 6
     3.2      CONSIDERATION OF                             X         X
              EVIDENCE—CONDUCT OF
 7            THE JURY
     3.3      COMMUNICATION WITH                           X         X
 8            COURT
     3.4      READBACK OR PLAYBACK                         X         X
 9
     3.5      RETURN OF VERDICT                            X         X
10   3.6      ADDITIONAL                                   X         X
              INSTRUCTIONS OF LAW
11   3.7      DEADLOCKED JURY
     3.8      CONTINUING
12
              DELIBERATIONS AFTER
13            JUROR IS DISCHARGED
     5.1      DAMAGES—PROOF                                X         X
14   5.2      MEASURES OF TYPES OF
              DAMAGES
15
     5.3      DAMAGES—MITIGATION                           X         X
16
                            CACI CIVIL JURY INSTRUCTIONS
17
     CACI        Description               Plaintiffs   Corona     Crites      Given
18   Instruction                                        Seeds,   Seeds, Inc.
     No.                                                Inc.
19
     100         PRELIMINARY                                 X       X
20               ADMONITIONS
     101         OVERVIEW OF TRIAL                         X
21   102         TAKING NOTES DURING                       X         X
                 TRIAL
22
     103         MULTIPLE PARTIES                          X         X
23
     104         NONPERSON PARTY                           X         X
     105         INSURANCE                                 X         X
24   106         EVIDENCE                                  X         X
     107         WITNESSES                                 X         X
25
     108         DUTY TO ABIDE BY                          X         X
26
                 TRANSLATION PROVIDED
                 IN COURT
27   111         INSTRUCTION TO                            X         X
                 ALTERNATIVE JURORS
28   112         QUESTIONS FROM JURORS      3            X           X
                              [PROPOSED] JURY INSTRUCTIONS
 Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 4 of 86 Page ID #:2687



 1   113      BIAS                                       X         X
     114      BENCH CONFERENCES AND                      X         X
 2
              CONFERENCES IN
 3            CHAMBERS

 4   116      WHY ELECTRONIC                             X         X
              COMMUNICATIONS AND
 5
              RESEARCH ARE
 6
              PROHIBITED
     117      WEALTH OF PARTIES                          X         X
 7   200      OBLIGATION TO PROVE--                      X         X
              MORE LIKELY TRUE THAN
 8            NOT TRUE
     202      DIRECT AND INDIRECT                        X         X
 9
              EVIDENCE
10   203      PARTY HAVING POWER TO                      X         X
              PRODUCE BETTER
11            EVIDENCE
     204      WILLFUL SUPPRESSION OF                     X         X
12
              EVIDENCE
13
     205      FAILURE TO EXPLAIN OR                      X         X
              DENY EVIDENCE
14   206      EVIDENCE ADMITTED FOR                      X         X
              LIMITED PURPOSE
15   207      EVIDENCE APPLICABLE TO                     X         X
              ONE PARTY
16
     208      DEPOSITION AS                              X         X
17            SUBSTANTIVE EVIDENCE
     209      USE OF INTERROGATORIES                     X         X
18            OF A PARTY
     212      STATEMENTS OF PARTY                        X         X
19
              OPPONENT
20   213      ADOPTIVE ADMISSIONS                        X         X

21
     215      EXERCISE OF A                              X         X
              COMMUNICAITON
22            PRIVILEGE
     219      EXPERT WITNESS                             X         X
23            TESTIMONY
     220      EXPERTS--QUESTIONS                         X         X
24
              CONTAINING ASSUMED
25            FACTS
     221      CONFLICTING EXPERT                         X         X
26            TESTIMONY
     223      OPINION OF LAY                             X         X
27
              WITNESSES
28
     300      BREACH OF CONTRACT –            X          X
                                            4
                              [PROPOSED] JURY INSTRUCTIONS
 Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 5 of 86 Page ID #:2688



 1            INTRODUCTION
     302      CONTRACT FORMATION –                       X
 2
              ESSENTIAL FACTUAL
 3            ELEMENTS
     303      BREACH OF CONTRACT –            X          X
 4            ESSENTIAL FACTUAL
              ELEMENTS
 5
     314      INTERPRETATION –                           X
 6
              DISPUTED WORDS
     315      INTERPRETATION –                           X
 7            MEANING OF ORDINARY
              WORDS
 8   316      INTERPRETATION –                           X
              MEANING OF TECHNICAL
 9
              WORDS
10   317      INTERPRETATION –                           X
              CONSTRUCTION OF
11            CONTRACT AS A WHOLE
     318      INTERPRETATION –                           X
12
              CONSTRUCTION BY
13
              CONDUCT
     319      INTERPRETATION –                           X
14            REASONABLE TIME
     337      AFFIRMATIVE DEFENSE -                      X
15            NOVATION
     350      INTRODUCTION TO                            X
16
              CONTRACT DAMAGES
17   351      SPECIAL DAMAGES                            X

18   352      LOSS OF PROFITS – NO                       X
              PROFITS EARNED
19   353      LOSS OF PROFITS – SOME                     X
              PROFITS EARNED
20
     358      MITIGATION OF DAMAGES                      X
21   359      PRESENT CASH VALUE OF                      X
              FUTURE DAMAGES
22
     400      NEGLIGENCE—ESSENTIAL            X          X         X
23            FACTUAL ELEMENTS
     401      BASIC STANDARD OF CARE          X          X         X
24
     405      COMPARATIVE FAULT OF                       X         X
25            PLAINTIFF
     406      APPORTIONMENT OF                           X         X
26
              RESPONSIBILITY
27
     411      RELIANCE ON GOOD                           X         X
              CONDUCT OF OTHERS
28
                                            5
                              [PROPOSED] JURY INSTRUCTIONS
 Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 6 of 86 Page ID #:2689



 1   413      CUSTOM OR PRACTICE                         X         X
 2   430      CAUSATION: SUBSTANTIAL                     X         X
              FACTOR
 3
     1200     STRICT LIABILITY –
 4            ESSENTIAL FACTUAL
              ELEMENTS
 5   1201     STRICT LIABILITY—               X                    X
              MANUFACTURING
 6            DEFECT—ESSENTIAL
              FACTUAL ELEMENTS
 7
     1202     STRICT LIABILITY—               X                    X
 8            “MANUFACTURING
              DEFECT” EXPLAINED
 9   1207A    STRICT LIABILITY—
              COMPARATIVE FAULT OF
10
              PLAINTIFF
11   1207B    STRICT LIABILITY—
              COMPARATIVE FAULT OF
12            THIRD PERSON
     1220     NEGLIGENCE—ESSENTIAL            X
13            FACTUAL ELEMENTS
     1221     NEGLIGENCE – BASIC              X
14
              STANDARD OF CARE
15   1230     EXPRESS WARRANTY –              X          X
              ESSENTIAL FACTUAL
16            ELEMENTS
     1240     AFFIRMATIVE DEFENSE TO                     X
17
              EXPRESS WARRANTY –
18
              NOT “BASIS OF BARGAIN”
     1241     AFFIRMATIVE DEFENSE TO                     X
19            EXPRESS WARRANTY –
              EXCLUSION OR
20            MODIFICATION OF
              EXPRESS WARRANTY
21
     1245     AFFIRMATIVE DEFENSE—                       X         X
22
              PRODUCT MISUSE OR
              MODIFICATION
23   3900     INTRODUCTION TO TORT            X
              DAMAGES – LIABILITY
24            CONTESTED
     3903     ITEMS OF ECONOMIC
25            DAMAGE
     3903F    DAMAGE TO REAL
26
              PROPERTY (ECONOMIC
              DAMAGE)
27
     3903H    DAMAGE TO ANNUAL                           X         X
28            CROP
                                            6
                              [PROPOSED] JURY INSTRUCTIONS
 Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 7 of 86 Page ID #:2690



 1   3903N    LOST PROFITS                               X         X
     3904A    PRESENT CASH VALUE                         X         X
 2
     3904B    USE OF PRESENT VALUE                       X         X
 3            TABLES
     3924     NO PUNITIVE DAMAGES                        X         X
 4   3925     ARGUMENTS OF COUNSEL                       X         X
              NOT EVIDENCE OF
 5
              DAMAGES
 6   3931     MITIGATION OF DAMAGES                      X
     3933     DAMAGE FROM MULTIPLE                       X         X
 7            DEFENDANTS
     3934     DAMAGES ON MULTIPLE                        X         X
 8            LEGAL THEORIES
 9
     3935     PREJUDGMENT INTEREST            X
     3964     JURORS NOT TO CONSIDER                     X         X
10            ATTORNEY FEES AND
              COURT COSTS
11   5000     DUTIES OF THE JUDGE AND                    X         X
              JURY
12   5001     INSURANCE                                  X
     5002     EVIDENCE                                   X
13
     5003     WITNESSES                                  X
14   5005     MULTIPLE PARTIES                           X
     5006     NONPERSON PARTY                            X
15   5008     DUTY TO ABIDE BY                           X
              TRANSLATION PROVIDED
16
              IN COURT
17
     5009     PREDELIBERATION                            X         X
              INSTRUCTIONS
18   5010     TAKING NOTES DURING                        X
              THE TRIAL
19   5011     READING BACK OF TRIAL                      X
              TESTIMONY IN JURY ROOM
20
     5012     INTRODUCTION TO                            X         X
21            SPECIAL VERDICT FORM
     5013     DEADLOCKED JURY                            X
22            ADMONITION
23
     5014     SUBSTITUTION OF                            X
              ALTERNATE JUROR
24   5015     INSTRUCTION TO                             X         X
              ALTERNATE JURORS
25   5016     JUDGE’S COMMENTING ON                      X         X
              EVIDENCE
26
     5017     POLLING THE JURY                           X         X
27   5018     AUDIO OR VIDEO                             X
              RECORDING AND
28            TRANSCRIPTION
                                            7
                              [PROPOSED] JURY INSTRUCTIONS
 Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 8 of 86 Page ID #:2691



 1   5019          QUESTIONS FROM JURORS                            X
     5020          DEMONSTRATIVE                                    X
 2
                   EVIDENCE
 3   5021          ELECTRONIC EVIDENCE                              X
     5090          FINAL INSTRUCTION ON                             X            X
 4                 DISCHARGE OF JURY
                   SPECIAL INSTRUCTIONS –                           X
 5
                   CONTRACTS
 6   Sp. 2         LIMITATION OF LIABILITY                          X
     Sp. 3         ACCORD & SATISFACTION                            X
 7                 SPECIAL INSTRUCTIONS –                           X
                   INTERNATIONAL TREATY
 8                 ON SALE OF GOODS
 9
     Article 38    EXAMINATION OF GOODS                             X

10
             The Parties reserve the right to request additional instructions.
11

12
     Dated: March 10, 2020
13

14
     __________________________________
15
     Counsel for Plaintiffs
16

17   __________________________________
18   Counsel for Defendant Corona Seeds, Inc.
19

20   __________________________________
21   Counsel for Defendant Crites Seed, Inc.
22

23

24

25

26

27

28
                                                  8
                                    [PROPOSED] JURY INSTRUCTIONS
 Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 9 of 86 Page ID #:2692



 1                    PLAINTIFFS’ PROPOSED INSTRUCTION NO. 1.
 2

 3                    COUNT I – BREACH OF EXPRESS WARRANTY
 4                                       (AVSA vs. Corona)
 5

 6   AVSA claims that it was harmed by the Seeds because Corona represented, either by
 7   words or actions, that the Seeds had an 87% germination rate, but the Seeds were not as
 8   represented. To establish this claim, AVSA must prove all of the following:
 9

10
           1. That Corona made a statement of fact to AVSA that the Seeds had an 87%

11
           germination rate;

12
           2. That the Seeds did not perform as stated;
13

14
           3. That AVSA took reasonable steps to notify Corona within a reasonable time that
15
           the Seeds were not as represented;
16

17
           4. That AVSA was harmed; and
18

19
           5. That the failure of the Seeds to be as represented was a substantial factor in
20
           causing AVSA’s harm.
21

22   Authority: CACI 1230.
23

24

25

26

27

28
                                                9
                                  [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 10 of 86 Page ID #:2693



 1                    PLAINTIFFS’ PROPOSED INSTRUCTION NO. 2.
 2

 3                                COUNT III – NEGLIGENCE
 4                                       (AVSA vs. Corona)
 5

 6   AVSA claims that it was harmed by Corona’s negligence. To establish this claim, AVSA
 7   must prove all of the following:
 8

 9
           1. That Corona was negligent;

10
           2. That AVSA was harmed; and
11

12
           3. That Corona’s negligence was a substantial factor in causing AVSA’s harm.
13

14
     Negligence is the failure to use reasonable care to prevent harm to oneself or to others.
15

16
     A person can be negligent by acting or by failing to act. A person is negligent if he or she
17
     does something that a reasonably careful person would not do in the same situation or
18
     fails to do something that a reasonably careful person would do in the same situation.
19

20   You must decide how a reasonably careful person would have acted in Corona’s
21   situation.
22

23   Authority: CACI 400, 401.
24

25

26

27

28
                                                 10
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 11 of 86 Page ID #:2694



 1                    PLAINTIFFS’ PROPOSED INSTRUCTION NO. 3.
 2

 3                           COUNT V – BREACH OF CONTRACT
 4                                      (AVSA vs. Corona)
 5

 6   AVSA claims that it and Corona entered into a contract for the purchase of the Seeds.
 7

 8   AVSA claims that Corona breached this contract by delivering seeds with less than an

 9
     87% germination rate.

10
     AVSA also claims that Corona’s breach of this contract caused harm to AVSA for which
11
     Corona should pay.
12

13
     To recover damages from Corona for breach of contract, AVSA must prove all of the
14
     following:
15

16
           1. That AVSA and Corona entered into a contract;
17

18
           2. That Corona failed to do something that the contract required it to do;
19

20         3. That AVSA was harmed; and
21

22         4. That Corona’s breach of contract was a substantial factor in causing AVSA’s
23         harm.
24

25   Authority: CACI 300, 303.
26

27

28
                                                11
                                  [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 12 of 86 Page ID #:2695



 1                    PLAINTIFFS’ PROPOSED INSTRUCTION NO. 4.
 2

 3                       COUNT VI – STRICT PRODUCTS LIABILITY
 4                                        (AVSA vs. Crites)
 5

 6   AVSA claims that the Seeds contained a manufacturing defect. To establish this claim,
 7   AVSA must prove all of the following:
 8

 9
           1. That Crites manufactured the Seeds;

10
           2. That the Seeds contained a manufacturing defect when they left Crites’
11
           possession;
12

13
           3. That AVSA was harmed; and
14

15
           4. That the Seeds’ defect was a substantial factor in causing AVSA’s harm.
16

17
     A product contains a manufacturing defect if the product differs from the manufacturer’s
18
     design or specifications or from other typical units of the same product line.
19

20   Authority: CACI 1201, 1202.
21

22

23

24

25

26

27

28
                                                 12
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 13 of 86 Page ID #:2696



 1                    PLAINTIFFS’ PROPOSED INSTRUCTION NO. 5.
 2

 3                                COUNT VII – NEGLIGENCE
 4                                         (AVSA vs. Crites)
 5

 6   AVSA claims that it was harmed by Crites’ negligence. To establish this claim, AVSA
 7   must prove all of the following:
 8

 9
           1. That Crites was negligent;

10
           2. That AVSA was harmed; and
11

12
           3. That Crites’ negligence was a substantial factor in causing AVSA’s harm.
13

14
     Negligence is the failure to use reasonable care to prevent harm to oneself or to others.
15

16
     A person can be negligent by acting or by failing to act. A person is negligent if he or she
17
     does something that a reasonably careful person would not do in the same situation or
18
     fails to do something that a reasonably careful person would do in the same situation.
19

20   You must decide how a reasonably careful person would have acted in Crites’ situation.
21

22   Authority: CACI 400, 401.
23

24

25

26

27

28
                                                 13
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 14 of 86 Page ID #:2697



 1                    PLAINTIFFS’ PROPOSED INSTRUCTION NO. 6.
 2

 3                  COUNT VIII – BREACH OF EXPRESS WARRANTY
 4                                     (Cuyuma vs. Corona)
 5

 6   Cuyuma claims that it was harmed by the Seeds because Corona represented, either by
 7   words or actions, that the Seeds had an 87% germination rate, but the Seeds were not as
 8   represented. To establish this claim, Cuyuma must prove all of the following:

 9

10
           1. That Corona made a statement of fact to Cuyuma that the Seeds had an 87%
           germination rate;
11

12
           2. That the Seeds did not perform as stated;
13

14
           3. Cuyuma took reasonable steps to notify Corona within a reasonable time that the
15
           Seeds were not as represented;
16

17
           4. That Cuyuma was harmed; and
18

19
           5. That the failure of the Seeds to be as represented was a substantial factor in
20         causing Cuyuma’s harm.
21

22   Authority: CACI 1230.
23

24

25

26

27

28
                                                14
                                  [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 15 of 86 Page ID #:2698



 1                    PLAINTIFFS’ PROPOSED INSTRUCTION NO. 7.
 2

 3                                 COUNT X – NEGLIGENCE
 4                                      (Cuyuma vs. Corona)
 5

 6   Cuyuma claims that it was harmed by Corona’s negligence. To establish this claim,
 7   Cuyuma must prove all of the following:
 8

 9
           1. That Corona was negligent;

10
           2. That Cuyuma was harmed; and
11

12
           3. That Corona’s negligence was a substantial factor in causing Cuyuma’s harm.
13

14
     Negligence is the failure to use reasonable care to prevent harm to oneself or to others.
15

16
     A person can be negligent by acting or by failing to act. A person is negligent if he or she
17
     does something that a reasonably careful person would not do in the same situation or
18
     fails to do something that a reasonably careful person would do in the same situation.
19

20   You must decide how a reasonably careful person would have acted in Corona’s
21   situation.
22

23   Authority: CACI 400, 401.
24

25

26

27

28
                                                 15
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 16 of 86 Page ID #:2699



 1                    PLAINTIFFS’ PROPOSED INSTRUCTION NO. 8.
 2

 3                         COUNT XII – BREACH OF CONTRACT
 4                                     (Cuyuma vs. Corona)
 5

 6   Cuyuma claims that it and Corona entered into a contract for the purchase of the Seeds.
 7

 8   Cuyuma claims that Corona breached this contract by delivering seeds with less than an

 9
     87% germination rate.

10
     Cuyuma also claims that Corona’s breach of this contract caused harm to Cuyuma for
11
     which Corona should pay.
12

13
     To recover damages from Corona for breach of contract, Cuyuma must prove all of the
14
     following:
15

16
           1. That Cuyuma and Corona entered into a contract;
17

18
           2. That Corona failed to do something that the contract required it to do;
19

20         3. That Cuyuma was harmed; and
21

22         4. That Corona’s breach of contract was a substantial factor in causing Cuyuma’s
23         harm.
24

25   Authority: CACI 300, 303.
26

27

28
                                                16
                                  [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 17 of 86 Page ID #:2700



 1                    PLAINTIFFS’ PROPOSED INSTRUCTION NO. 9.
 2

 3                     COUNT XIII – STRICT PRODUCTS LIABILITY
 4                                      (Cuyuma vs. Crites)
 5

 6   Cuyuma claims that the Seeds contained a manufacturing defect. To establish this claim,
 7   Cuyuma must prove all of the following:
 8

 9
           1. That Crites manufactured the Seeds;

10
           2. That the Seeds contained a manufacturing defect when they left Crites’
11
           possession;
12

13
           3. That Cuyuma was harmed; and
14

15
           4. That the Seeds’ defect was a substantial factor in causing Cuyuma’s harm.
16

17
     A product contains a manufacturing defect if the product differs from the manufacturer’s
18
     design or specifications or from other typical units of the same product line.
19

20   Authority: CACI 1201, 1202.
21

22

23

24

25

26

27

28
                                                 17
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 18 of 86 Page ID #:2701



 1                    PLAINTIFFS’ PROPOSED INSTRUCTION NO. 10.
 2

 3                               COUNT XIV – NEGLIGENCE
 4                                      (Cuyuma vs. Crites)
 5

 6   Cuyuma claims that it was harmed by Crites’ negligence. To establish this claim,
 7   Cuyuma must prove all of the following:
 8

 9
           1. That Crites was negligent;

10
           2. That Cuyuma was harmed; and
11

12
           3. That Crites’ negligence was a substantial factor in causing Cuyuma’s harm.
13

14
     Negligence is the failure to use reasonable care to prevent harm to oneself or to others.
15

16
     A person can be negligent by acting or by failing to act. A person is negligent if he or she
17
     does something that a reasonably careful person would not do in the same situation or
18
     fails to do something that a reasonably careful person would do in the same situation.
19

20   You must decide how a reasonably careful person would have acted in Crites’ situation.
21

22   Authority: CACI 400, 401.
23

24

25

26

27

28
                                                 18
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 19 of 86 Page ID #:2702



 1                   PLAINTIFFS’ PROPOSED INSTRUCTION NO. 11.
 2

 3                                         DAMAGES
 4

 5   If you decide that Plaintiffs have proved their claims against Defendants, you also must
 6   decide how much money will reasonably compensate Plaintiffs for the harm. This
 7   compensation is called “damages.”
 8

 9
     The amount of damages must include an award for each item of harm that was caused by

10
     Defendants’ wrongful conduct, even if the particular harm could not have been
     anticipated.
11

12
     Plaintiffs do not have to prove the exact amount of damages that will provide reasonable
13
     compensation for the harm. However, you must not speculate or guess in awarding
14
     damages.
15

16
     Authority: CACI 3900.
17

18

19

20

21

22

23

24

25

26

27

28
                                                19
                                  [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 20 of 86 Page ID #:2703



 1                    PLAINTIFFS’ PROPOSED INSTRUCTION NO. 12.
 2

 3                                PREJUDGMENT INTEREST
 4

 5   If you decide that Plaintiffs are entitled to recover damages for past economic loss in one
 6   or more of the categories of damages that they claim, then you must decide whether they
 7   should also receive prejudgment interest on each item of loss in those categories.
 8   Prejudgment interest is the amount of interest the law provides to a plaintiff to

 9
     compensate for the loss of the ability to use the funds. If prejudgment interest is awarded,

10
     it is computed from the date on which each loss was incurred until the date on which you
     sign your verdict.
11

12
     Whether Plaintiffs should receive an award of prejudgment interest on all, some, or none
13
     of any past economic damages that you may award is within your discretion. If you
14
     award these damages to Plaintiffs, you will be asked to address prejudgment interest in
15
     the special verdict form.
16

17
     Authority: CACI 3935.
18

19

20

21

22

23

24

25

26

27

28
                                                 20
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 21 of 86 Page ID #:2704



 1                       CRITES’ PROPOSED JURY INSTRUCTIONS
 2                                     INSTRUCTION NO.72
 3                  NEGLIGENCE – ESSENTIAL FACTUAL ELEMENTS
 4         Plaintiffs claim that they were harmed by Defendants negligence. To establish this
 5   claim, Plaintiffs must prove all of the following:
 6         1. That Defendants were negligent;
 7         2. That Plaintiffs were harmed; and
 8         3. That Defendants’ negligence was a substantial factor in causing Plaintiffs’ harm.
 9

10         Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 400
11   (2020) [As modified.]
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 21
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 22 of 86 Page ID #:2705



 1                                    INSTRUCTION NO. 73
 2                               BASIC STANDARD OF CARE
 3         Negligence is the failure to use reasonable care to prevent harm to oneself or to
 4   others.
 5         A person can be negligent by acting or by failing to act. A person is negligent if he
 6   or she does something that a reasonably careful person would not do in the same situation
 7   or fails to do something that a reasonably careful person would do in the same situation.
 8         You must decide how a reasonably careful person would have acted in Defendants’
 9   situation.
10

11

12         Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 401
13   (2020)
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                22
                                  [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 23 of 86 Page ID #:2706



 1                                     INSTRUCTION NO. 74
 2                         COMPARATIVE FAULT OF PLAINTIFF
 3         Defendants claims that Plaintiffs’ own negligence contributed to their harm. To
 4   succeed on this claim, Defendants must prove both of the following:
 5         1. That Plaintiffs were negligent; and
 6         2. That Plaintiffs’ negligence was a substantial factor in causing their harm.
 7         If Defendants prove the above, Plaintiffs’ damages are reduced by your
 8   determination of the percentage of Plaintiffs’ responsibility. I will calculate the actual
 9   reduction.
10

11         Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 405
12   (2020) [As modified.]
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 23
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 24 of 86 Page ID #:2707



 1                                      INSTRUCTION NO. 75
 2                         APPORTIONMENT OF RESPONSIBILITY
 3         Defendants claims that the negligence of a third party who is not a party in this
 4   action contributed to Plaintiffs’ harm. To succeed on this claim, Defendants must prove
 5   both of the following:
 6         1. That a third party who is not a party in this action was negligent; and
 7         2. That the negligence of a third party who is not a party in this action was a
 8         substantial factor in causing Plaintiffs’ harm.
 9         If you ﬁnd that the negligence of more than one person including Defendants,
10   Plaintiffs, and a third party who is not a party in this action was a substantial factor in
11   causing Plaintiffs’ harm, you must then decide how much responsibility each has by
12   assigning percentages of responsibility to each person listed on the verdict form. The
13   percentages must total 100 percent.
14         You will make a separate ﬁnding of Plaintiffs’ total damages, if any. In
15   determining an amount of damages, you should not consider any person’s assigned
16   percentage of responsibility.
17         “Person” can mean an individual or a business entity.
18

19         Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 406
20   (2020)
21

22

23

24

25

26

27

28
                                                   24
                                     [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 25 of 86 Page ID #:2708



 1                                    INSTRUCTION NO. 76
 2                     RELIANCE ON GOOD CONDUCT OF OTHERS
 3         Every person has a right to expect that every other person will use reasonable care
 4   and will not violate the law, unless he or she knows, or should know, that the other
 5   person will not use reasonable care or will violate the law.
 6

 7         Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 411
 8   (2020)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 25
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 26 of 86 Page ID #:2709



 1                                    INSTRUCTION NO. 77
 2                                 CUSTOM OR PRACTICE
 3         You may consider customs or practices in the community in deciding whether
 4   Defendants acted reasonably. Customs and practices do not necessarily determine what a
 5   reasonable person would have done in Defendants’ situation. They are only factors for
 6   you to consider.
 7         Following a custom or practice does not excuse conduct that is unreasonable. You
 8   should consider whether the custom or practice itself is reasonable.
 9

10         Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 413
11   (2020) [As modified.]
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                26
                                  [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 27 of 86 Page ID #:2710



 1                                    INSTRUCTION NO. 78
 2                          CAUSATION: SUBSTANTIAL FACTOR
 3         A substantial factor in causing harm is a factor that a reasonable person would
 4   consider to have contributed to the harm. It must be more than a remote or trivial factor.
 5   It does not have to be the only cause of the harm. Conduct is not a substantial factor in
 6   causing harm if the same harm would have occurred without that conduct.
 7

 8         Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 430
 9   (2020)
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 27
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 28 of 86 Page ID #:2711



 1
                                      INSTRUCTION NO. 79
 2
     STRICT LIABILITY – MANUFACTURING DEFECT – ESSENTIAL FACTUAL
 3
                                            ELEMENTS
 4
           Plaintiffs claim that the seeds contained a manufacturing defect. To establish this
 5
     claim, Plaintiffs must prove all of the following:
 6
               1.   That Crites manufactured, distributed, or sold the seeds;
 7
               2.   That the seeds contained a manufacturing defect when they left Crites’
 8
                    possession;
 9
               3.   That Plaintiffs was harmed; and
10
               4.   That the seeds’ defect was a substantial factor in causing Plaintiffs’ harm.
11

12
           Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 1201
13
     (2020)
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 28
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 29 of 86 Page ID #:2712



 1                                     INSTRUCTION NO. 80
 2           STRICT LIABILITY – “MANUFACTURING DEFECT” EXPLAINED
 3           A product contains a manufacturing defect if the product differs from the
 4   manufacturer’s design or speciﬁcations or from other typical units of the same product
 5   line.
 6

 7           Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 1202
 8   (2020)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 29
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 30 of 86 Page ID #:2713



 1                                   INSTRUCTION NO. 81
 2        AFFIRMATIVE DEFENSE – PRODUCT MISUSE OR MODIFICATION
 3         Defendants claim that they are not responsible for Plaintiffs’ claimed harm because
 4   the seeds were misused or modified after they left Defendants’ possession. To succeed on
 5   this defense, Defendants must prove that:
 6         1.    The seeds were misused or modified after they left Defendants’ possession;
 7               and
 8         2.    The misuse or modification was so highly extraordinary that it was not
 9               reasonably foreseeable to Defendants, and therefore should be considered as
10               the sole cause of Plaintiffs’ harm.
11

12         Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 1245
13   (2020) [As modified.]
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                30
                                  [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 31 of 86 Page ID #:2714



 1                                   INSTRUCTION NO. 82
 2              DAMAGE TO ANNUAL CROP (ECONOMIC DAMAGE)
 3        Damages for the destruction of part of an annual crop are determined as follows:
 4        1.    Determine the expected market value of the crop before the harm occurred;
 5        2.    Subtract from this amount the estimated costs of producing and marketing
 6              the crop. This is the expected net profit
 7        3.    Next, subtract the actual cost of producing and marketing the surviving crop
 8              from the actual receipts. This is actual net profit;
 9        4.    Subtract number 3 from number 2. This amount is Plaintiffs’ damages for
10              this loss.
11

12        Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 3903(H)
13   (2020)
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               31
                                 [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 32 of 86 Page ID #:2715



 1                                     INSTRUCTION NO. 83
 2                         LOST PROFITS (ECONOMIC DAMAGE)
 3         To recover damages for lost profits Plaintiffs must prove it is reasonably certain it
 4   would have earned profit but for Defendants’ conduct. To decide the amount of damages
 5   for lost profits you must determine the gross amount Plaintiffs would have received but
 6   for Defendants’ conduct and then subtract from that amount the expenses, including the
 7   value of the labor, materials, rents, and interest of the capital employed, Plaintiffs would
 8   have had if Defendants’ conduct had not occurred.
 9         The amount of the lost profit need not be calculated with mathematical precision,
10   but there must be a reasonable basis for computing the loss.
11

12

13         Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 3903(N)
14   (2020)
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 32
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 33 of 86 Page ID #:2716



 1                                    INSTRUCTION NO. 84
 2                                  PRESENT CASH VALUE
 3         If you decide that Plaintiffs’ harm includes future economic damages for loss of
 4   earnings or lost profits, then the amount of those future damages must be reduced to their
 5   present cash value. This is necessary because money received now will, through
 6   investment, grow to a larger amount in the future. Defendant[s] must prove the amount
 7   by which future damages should be reduced to present value.
 8         To find present cash value, you must determine the amount of money that, if
 9   reasonably invested today, will provide Plaintiffs with the amount of its future damages.
10         You may consider expert testimony in determining the present cash value of future
11   damages. [[You must [use the interest rate of percent/[and] [specify other stipulated
12   information]] as agreed to by the parties in determining the present cash value of future
13   [economic] damages.]
14

15         Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 3904(A)
16   (2020)
17

18

19

20

21

22

23

24

25

26

27

28
                                                33
                                  [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 34 of 86 Page ID #:2717



 1                                    INSTRUCTION NO. 85
 2                            USE OF PRESENT-VALUE TABLES
 3         Use Worksheet B and Table B to compute the present value of [specify future
 4   damages that cannot be expressed as a repeating identical dollar amount over a
 5   determinable period of time, e.g., future surgeries].
 6         1. Determine the future years in which a future loss will occur. In Column A,
 7         starting with the current year, enter each year through the last year that you
 8         determined a future loss will occur.
 9         2. Determine the amount of [name of plaintiff]’s future loss for [e.g., future
10         surgeries] for each year that you determine the loss will occur. Enter these future
11         losses in Column B on the worksheet. Enter $0 if no future loss occurs in a given
12         year.
13         3. Select the interest rate that you decide [based on the expert testimony that you
14         have heard] represents a reasonable rate of return on money invested today over
15         the number of years determined in Step 2. Enter this rate in Column C on the
16         worksheet for each year that future-loss amounts are entered in Column B.
17         4. Select the appropriate Present Value Factor from Table B for each year for
18         which you have determined that a loss will occur. To locate this factor, use the
19         Number of Years from Column A on the worksheet and the Interest Rate in
20         Column C on the worksheet and fin the number that is the intersection of the
21         Interest Rate column and Number of Years row from the table. (For example, for
22         year 15, if the interest rate is 10 percent, the corresponding Present Value Factor is
23         0.239.) Enter the appropriate Present Value Factors in Column D. For the current
24         year, the Present Value Factor is 1.000. It is not necessary to select an interest rate
25         for the current year in Step 3.
26         5. Multiply the amount in Column B by the factor in Column D for each year for
27         which you determined that a loss will occur and enter these amounts in Column E.
28
                                                 34
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 35 of 86 Page ID #:2718



 1
            6. Add all of the entries in Column E and enter this sum into Total Present Value
 2
            of Future Loss.
 3
            Enter the amount from Step 6 on your verdict form as Plaintiff[s’] total future
 4
     economic loss for [e.g., future surgeries].]
 5
                                                Worksheet B
 6           A                   B                    C               D                  E
     Year              Dollar Amount of Future Interest Rate    Present Value Present Value of Future
 7                     Loss Each Year                           Factor        Loss
     Current year                              Not
 8   (20__)            $                       applicable           1.000     $
     Year 1 (20__)     $                        %                             $
 9
     Year 2 (20__)     $                        %                             $
10   Year 3 (20__)     $                        %                             $
     Year 4 (20__)     $                        %                             $
11
     Year 5 (20__)     $                        %                             $
12   Year 6 (20__)     $                        %                             $
     Year 7 (20__)     $                        %                             $
13
     Year 8 (20__)     $                        %                             $
14   Year 9 (20__)     $                        %                             $
     Year 10 (20__)    $                        %                             $
15
     Year 11 (20__)    $                        %                             $
16   Year 12 (20__)    $                        %                             $
     Year 13 (20__)    $                        %                             $
17
     Year 14 (20__)    $                        %                             $
18   Year 15 (20__)    $                        %                             $
     Year 16 (20__)    $                        %                             $
19
     Year 17 (20__)    $                        %                             $
20   Year 18 (20__)    $                        %                             $
     Year 19 (20__)    $                        %                             $
21
     Year 20 (20__)    $                        %                             $
22   Year 21 (20__)    $                        %                             $
     Year 22 (20__)    $                        %                             $
23
     Year 23 (20__)    $                        %                             $
24   Year 24 (20__)    $                        %                             $
     Year 25 (20__)    $                          %                           $
25
     Total Present Value of Future Loss (add all amounts in Column E)         $
26

27

28
                                                    35
                                      [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 36 of 86 Page ID #:2719



 1
                                                                                               TABLE B
 2                                                             Table B - Present Value Factor for Lump Sum (Present value of $1 from period t at r %)

                                                                                                                Interest Rate
 3
                                                                            6%     7%     8%    9%              11%       12% 13% 14%                   16%       17% 18% 19%
                                  1%       2%          3%      4%      5%
                                                                                   10%                                    15%                                     20%
 4                         1   0.990   0.980   0.971   0.962   0.952   0.943   0.935 0.926 0.917 0.909         0.901   0.893 0.885 0.877 0.870         0.862   0.855 0.847 0.840 0.833
                           2   0.980   0.961   0.943   0.925   0.907   0.890   0.873 0.857 0.842 0.826         0.812   0.797 0.783 0.769 0.756         0.743   0.731 0.718 0.706 0.694
 5                         3   0.971   0.942   0.915   0.889   0.864   0.840   0.816 0.794 0.772 0.751         0.731   0.712 0.693 0.675 0.658         0.641   0.624 0.609 0.593 0.579
                           4   0.961   0.924   0.888   0.855   0.823   0.792   0.763 0.735 0.708 0.683         0.659   0.636 0.613 0.592 0.572         0.552   0.534 0.516 0.499 0.482
                           5   0.951   0.906   0.863   0.822   0.784   0.747   0.713 0.681 0.650 0.621         0.593   0.567 0.543 0.519 0.497         0.476   0.456 0.437 0.419 0.402
 6
                           6   0.942   0.888   0.837   0.790   0.746   0.705   0.666 0.630 0.596 0.564         0.535   0.507 0.480 0.456 0.432         0.410   0.390 0.370 0.352 0.335
                           7   0.933   0.871   0.813   0.760   0.711   0.665   0.623 0.583 0.547 0.513         0.482   0.452 0.425 0.400 0.376         0.354   0.333 0.314 0.296 0.279
 7                         8   0.923   0.853   0.789   0.731   0.677   0.627   0.582 0.540 0.502 0.467         0.434   0.404 0.376 0.351 0.327         0.305   0.285 0.266 0.249 0.233
                           9   0.914   0.837   0.766   0.703   0.645   0.592   0.544 0.500 0.460 0.424         0.391   0.361 0.333 0.308 0.284         0.263   0.243 0.225 0.209 0.194
 8                        10   0.905   0.820   0.744   0.676   0.614   0.558   0.508 0.463 0.422 0.386         0.352   0.322 0.295 0.270 0.247         0.227   0.208 0.191 0.176 0.162
                          11   0.896   0.804   0.722   0.650   0.585   0.527   0.475 0.429 0.388 0.350         0.317   0.287 0.261 0.237 0.215         0.195   0.178 0.162 0.148 0.135
                          12   0.887   0.788   0.701   0.625   0.557   0.497   0.444 0.397 0.356 0.319         0.286   0.257 0.231 0.208 0.187         0.168   0.152 0.137 0.124 0.112
 9
                          13   0.879   0.773   0.681   0.601   0.530   0.469   0.415 0.368 0.326 0.290         0.258   0.229 0.204 0.182 0.163         0.145   0.130 0.116 0.104 0.093
                          14   0.870   0.758   0.661   0.577   0.505   0.442   0.388 0.340 0.299 0.263         0.232   0.205 0.181 0.160 0.141         0.125   0.111 0.099 0.088 0.078
10                        15   0.861   0.743   0.642   0.555   0.481   0.417   0.362 0.315 0.275 0.239         0.209   0.183 0.160 0.140 0.123         0.108   0.095 0.084 0.074 0.065
                          16   0.853   0.728   0.623   0.534   0.458   0.394   0.339 0.292 0.252 0.218         0.188   0.163 0.141 0.123 0.107         0.093   0.081 0.071 0.062 0.054
11                        17   0.844   0.714   0.605   0.513   0.436   0.371   0.317 0.270 0.231 0.198         0.170   0.146 0.125 0.108 0.093         0.080   0.069 0.060 0.052 0.045
                          18   0.836   0.700   0.587   0.494   0.416   0.350   0.296 0.250 0.212 0.180         0.153   0.130 0.111 0.095 0.081         0.069   0.059 0.051 0.044 0.038
12                        19   0.828   0.686   0.570   0.475   0.396   0.331   0.277 0.232 0.194 0.164         0.138   0.116 0.098 0.083 0.070         0.060   0.051 0.043 0.037 0.031
                          20   0.820   0.673   0.554   0.456   0.377   0.312   0.258 0.215 0.178 0.149         0.124   0.104 0.087 0.073 0.061         0.051   0.043 0.037 0.031 0.026
                          21   0.811   0.660   0.538   0.439   0.359   0.294   0.242   0.199   0.164   0.135   0.112   0.093   0.077   0.064   0.053   0.044   0.037   0.031   0.026   0.022
13
                          22   0.803   0.647   0.522   0.422   0.342   0.278   0.226   0.184   0.150   0.123   0.101   0.083   0.068   0.056   0.046   0.038   0.032   0.026   0.022   0.018
                          23   0.795   0.634   0.507   0.406   0.326   0.262   0.211   0.170   0.138   0.112   0.091   0.074   0.060   0.049   0.040   0.033   0.027   0.022   0.018   0.015
     Number of Years




14                        24   0.788   0.622   0.492   0.390   0.310   0.247   0.197   0.158   0.126   0.102   0.082   0.066   0.053   0.043   0.035   0.028   0.023   0.019   0.015   0.013
                          25   0.780   0.610   0.478   0.375   0.295   0.233   0.184   0.146   0.116   0.092   0.074   0.059   0.047   0.038   0.030   0.024   0.020   0.016   0.013   0.010
15                        26   0.772   0.598   0.464   0.361   0.281   0.220   0.172   0.135   0.106   0.084   0.066   0.053   0.042   0.033   0.026   0.021   0.017   0.014   0.011   0.009
                          27   0.764   0.586   0.450   0.347   0.268   0.207   0.161   0.125   0.098   0.076   0.060   0.047   0.037   0.029   0.023   0.018   0.014   0.011   0.009   0.007
                          28   0.757   0.574   0.437   0.333   0.255   0.196   0.150   0.116   0.090   0.069   0.054   0.042   0.033   0.026   0.020   0.016   0.012   0.010   0.008   0.006
16
                          29   0.749   0.563   0.424   0.321   0.243   0.185   0.141   0.107   0.082   0.063   0.048   0.037   0.029   0.022   0.017   0.014   0.011   0.008   0.006   0.005
                          30   0.742   0.552   0.412   0.308   0.231   0.174   0.131   0.099   0.075   0.057   0.044   0.033   0.026   0.020   0.015   0.012   0.009   0.007   0.005   0.004
17                        31   0.735   0.541   0.400   0.296   0.220   0.164   0.123   0.092   0.069   0.052   0.039   0.030   0.023   0.017   0.013   0.010   0.008   0.006   0.005   0.004
                          32   0.727   0.531   0.388   0.285   0.210   0.155   0.115   0.085   0.063   0.047   0.035   0.027   0.020   0.015   0.011   0.009   0.007   0.005   0.004   0.003
18                        33   0.720   0.520   0.377   0.274   0.200   0.146   0.107   0.079   0.058   0.043   0.032   0.024   0.018   0.013   0.010   0.007   0.006   0.004   0.003   0.002
                          34   0.713   0.510   0.366   0.264   0.190   0.138   0.100   0.073   0.053   0.039   0.029   0.021   0.016   0.012   0.009   0.006   0.005   0.004   0.003   0.002
                          35   0.706   0.500   0.355   0.253   0.181   0.130   0.094   0.068   0.049   0.036   0.026   0.019   0.014   0.010   0.008   0.006   0.004   0.003   0.002   0.002
19
                          36   0.699   0.490   0.345   0.244   0.173   0.123   0.088   0.063   0.045   0.032   0.023   0.017   0.012   0.009   0.007   0.005   0.004   0.003   0.002   0.001
                          37   0.692   0.481   0.335   0.234   0.164   0.116   0.082   0.058   0.041   0.029   0.021   0.015   0.011   0.008   0.006   0.004   0.003   0.002   0.002   0.001
20                        38   0.685   0.471   0.325   0.225   0.157   0.109   0.076   0.054   0.038   0.027   0.019   0.013   0.010   0.007   0.005   0.004   0.003   0.002   0.001   0.001
                          39   0.678   0.462   0.316   0.217   0.149   0.103   0.071   0.050   0.035   0.024   0.017   0.012   0.009   0.006   0.004   0.003   0.002   0.002   0.001   0.001
21                        40   0.672   0.453   0.307   0.208   0.142   0.097   0.067   0.046   0.032   0.022   0.015   0.011   0.008   0.005   0.004   0.003   0.002   0.001   0.001   0.001
                          41   0.665   0.444   0.298   0.200   0.135   0.092   0.062   0.043   0.029   0.020   0.014   0.010   0.007   0.005   0.003   0.002   0.002   0.001   0.001   0.001
22                        42   0.658   0.435   0.289   0.193   0.129   0.087   0.058   0.039   0.027   0.018   0.012   0.009   0.006   0.004   0.003   0.002   0.001   0.001   0.001   0.000
                          43   0.652   0.427   0.281   0.185   0.123   0.082   0.055   0.037   0.025   0.017   0.011   0.008   0.005   0.004   0.002   0.002   0.001   0.001   0.001   0.000
                          44   0.645   0.418   0.272   0.178   0.117   0.077   0.051   0.034   0.023   0.015   0.010   0.007   0.005   0.003   0.002   0.001   0.001   0.001   0.000   0.000
23                        45   0.639   0.410   0.264   0.171   0.111   0.073   0.048   0.031   0.021   0.014   0.009   0.006   0.004   0.003   0.002   0.001   0.001   0.001   0.000   0.000
                          46   0.633   0.402   0.257   0.165   0.106   0.069   0.044   0.029   0.019   0.012   0.008   0.005   0.004   0.002   0.002   0.001   0.001   0.000   0.000   0.000
24                        47   0.626   0.394   0.249   0.158   0.101   0.065   0.042   0.027   0.017   0.011   0.007   0.005   0.003   0.002   0.001   0.001   0.001   0.000   0.000   0.000
                          48   0.620   0.387   0.242   0.152   0.096   0.061   0.039   0.025   0.016   0.010   0.007   0.004   0.003   0.002   0.001   0.001   0.001   0.000   0.000   0.000
25                        49   0.614   0.379   0.235   0.146   0.092   0.058   0.036   0.023   0.015   0.009   0.006   0.004   0.003   0.002   0.001   0.001   0.000   0.000   0.000   0.000
                          50   0.608   0.372   0.228   0.141   0.087   0.054   0.034   0.021   0.013   0.009   0.005   0.003   0.002   0.001   0.001   0.001   0.000   0.000   0.000   0.000

26
                       Note: The factors in this table are calculated as         , where r is the interest rate and t is the number of years. This formula can be used to
27                           calculate any present value factors not shown on this table.

28
                                                                                       36
                                                                         [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 37 of 86 Page ID #:2720



 1

 2
          Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 3904(B)
 3
     (2020)
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              37
                                [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 38 of 86 Page ID #:2721



 1                                    INSTRUCTION NO. 86
 2                                 NO PUNITIVE DAMAGES
 3         You must not include in your award any damages to punish or make an example of
 4   Defendants. Such damages would be punitive damages, and they cannot be a part of your
 5   verdict. You must award only the damages that fairly compensate Plaintiffs for its loss.
 6

 7         Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 3924
 8   (2020)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                38
                                  [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 39 of 86 Page ID #:2722



 1                                    INSTRUCTION NO. 87
 2            ARGUMENTS OF COUNSEL NOT EVIDENCE OF DAMAGES
 3         The arguments of the attorneys are not evidence of damages. Your award must be
 4   based on your reasoned judgment applied to the testimony of the witnesses and the other
 5   evidence that has been admitted during trial.
 6

 7         Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 3925
 8   (2020)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                39
                                  [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 40 of 86 Page ID #:2723



 1                                     INSTRUCTION NO. 88
 2                      DAMAGES FROM MULTIPLE DEFENDANTS
 3         In this case, Plaintiffs seeks damages from more than one defendant. You must
 4   determine the liability of each defendant to Plaintiffs separately.
 5         If you determine that more than one defendant is liable to Plaintiffs for damages,
 6   you will be asked to find Plaintiffs’ total damages and the comparative fault of Plaintiffs,
 7   each defendant, and other nonparties.
 8         In deciding on the amount of damages, consider only Plaintiffs’ claimed losses. Do
 9   not attempt to divide the damages among the defendants. The allocation of responsibility
10   for payment of damages among multiple defendants is to be done by the court after you
11   reach your verdict.
12

13         Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 3933
14   (2020)
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 40
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 41 of 86 Page ID #:2724



 1                                     INSTRUCTION NO. 89
 2                     DAMAGES ON MULTIPLE LEGAL THEORIES
 3         Plaintiffs seeks damages from Defendants under more than one legal theory.
 4   However, each item of damages may be awarded only once, regardless of the number of
 5   legal theories alleged.
 6         You will be asked to decide whether Defendant Corona Seeds, Inc. is liable to
 7   Plaintiffs under the following legal theories:
 8         1.     Breach of Express Warranty;
 9         2.     Negligence;
10         3.     Breach of Contract; and
11         You will be asked to decide whether Defendant Crites Seeds, Inc. is liable to
12   Plaintiffs under the following legal theories:
13         1.     Negligence; and
14         2.     Strict Products Liability.
15

16

17         Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 3934
18   (2020) [As modified.]
19

20

21

22

23

24

25

26

27

28
                                                  41
                                    [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 42 of 86 Page ID #:2725



 1

 2                                     INSTRUCTION NO. 90
 3        JURORS NOT TO CONSIDER ATTORNEY FEES AND COURT COSTS
 4         You must not consider, or include as part of any award, attorney fees or expenses
 5   that the parties incurred in bringing or defending this lawsuit.
 6

 7         Authority: Judicial Council of California Civil Jury Instructions - 1 CACI 3964
 8   (2020).
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 42
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 43 of 86 Page ID #:2726



 1
                           CORONA’S JURY INSTRUCTIONS
 2
                                  1.5. Claims And Defenses
 3
      To help you follow the evidence, I will give you a brief summary of the positions
 4
      of the parties:
 5
      As to Corona Seeds, Inc., Plaintiffs Agricola Cuyuma SA and Corporacion
 6
      Agricola Vinasol SAC assert that:
 7

 8
          • Corona Seeds, Inc. breached an express warranty made to them;
 9
          • Corona Seeds, Inc. breached a contract entered into with them;
10
          • Corona Seeds, Inc. was negligent; and
11
          • They were damaged as a result.
12

13
      As to Crites Seeds, Inc., Plaintiffs Agricola Cuyuma SA and Corporacion Agricola
14
      Vinasol SAC assert that
15

16
         • Crites Seeds, Inc. manufactured, sold and distributed defective or
17
             contaminated seeds to them;
18
         • Crites Seeds, Inc. was negligent; and
19
         • they were damaged as a result.
20

21
      Plaintiffs have the burden of proving these claims.
22

23
      The defendants deny plaintiffs’ claims and contend that plaintiffs’ damages were
24
      caused by their own conduct. The defendants have the burden of proof on these
25
      defenses.
26
      The plaintiffs deny that their conduct was the cause of their damages.
27

28
                                              43
                                [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 44 of 86 Page ID #:2727



 1
                             300. Breach of Contract – Introduction
 2

 3    Plaintiffs claims that they and Corona Seeds, Inc. entered into contracts for
 4    purchase of seeds.
 5

 6
      Plaintiffs claims that Corona breached these contracts because the seeds did not

 7
      actually germinate at a 87% rate.

 8
      Plaintiffs also claim that Corona’s breach of these contracts caused harm to
 9
      Plaintiffs for which Corona should pay.
10

11
      Corona denies that any of the contracts it entered into with Plaintiffs guaranteed a
12
      specific germination rate. Corona claims that the germination rate applied to a
13
      certain sample tested at a certain point in time, and is not a guarantee.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               44
                                 [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 45 of 86 Page ID #:2728



 1
                     302. Contract Formation – Essential Factual Elements
 2

 3    Plaintiffs claim that the parties entered into a contract. To prove that a contract was
 4    created, Plaintiffs must prove all of the following:
 5

 6
      1. That the contract terms were clear enough that the parties could understand what

 7
      each was required to do;

 8
      2. That the parties agreed to give each other something of value; and
 9

10
      3. That the parties agreed to the terms of the contract.
11

12
      When you examine whether the parties agreed to the terms of the contract, ask
13
      yourself if, under the circumstances, a reasonable person would conclude, from the
14
      words and conduct of each party, that there was an agreement. You may not
15
      consider the parties' hidden intentions.
16

17    If Plaintiffs did not prove all of the above, then a contract was not created.
18

19

20

21

22

23

24

25

26

27

28
                                               45
                                 [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 46 of 86 Page ID #:2729



 1
                      303. Breach of Contract – Essential Factual Elements
 2

 3    To recover damages from Corona for breach of contract, [name of plaintiff] must
 4    prove all of the following:
 5

 6
      1. That Plaintiffs and Corona entered into contracts;

 7
      2. That Plaintiffs did all, or substantially all, of the significant things that the
 8
      contracts required them to do;
 9

10
      3. That Corona failed to do something that the contracts required it to do;
11

12
      4. That Plaintiffs were harmed; and
13

14
      5. That Corona’s breach of contract was a substantial factor in causing Plaintiffs’
15
      harm.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                46
                                  [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 47 of 86 Page ID #:2730



 1
                              314. Interpretation – Disputed Words
 2

 3    Plaintiffs and Corona dispute the meaning of the following words in their contract:
 4    87% germination.
 5

 6
      Plaintiffs claim that the words mean all of the seeds would actually germinate at

 7
      87%. Corona claims that the words mean a sample of the seeds were tested on a
      given date, and that the testing indicated the seed sample had a germination rate of
 8
      87% as of the time of the testing. Plaintiffs must prove that their interpretation is
 9
      correct.
10

11
      In deciding what the words of a contract mean, you must decide what the parties
12
      intended at the time the contract was created. You may consider the usual and
13
      ordinary meaning of the language used in the contract as well as the circumstances
14
      surrounding the making of the contract.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               47
                                 [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 48 of 86 Page ID #:2731



 1
                      315. Interpretation – Meaning of Ordinary Words
 2

 3    You should assume that the parties intended the words in their contract to have
 4
      their usual and ordinary meaning unless you decide that the parties intended the
      words to have a special meaning.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              48
                                [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 49 of 86 Page ID #:2732



 1
                        316. Interpretation – Meaning of Technical Words
 2
     You should assume that the parties intended technical words used in the contract to have
 3   the meaning that is usually given to them by people who work in that technical field,
     unless you decide that the parties clearly used the words in a different sense.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                49
                                  [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 50 of 86 Page ID #:2733



 1
                  317. Interpretation – Construction of Contract As A Whole
 2
         In deciding what the words of a contract meant to the parties, you should consider
 3
         the whole contract, not just isolated parts. You should use each part to help you
 4
         interpret the others, so that all the parts make sense when taken together.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              50
                                [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 51 of 86 Page ID #:2734



 1
                        318. Interpretation – Construction by Conduct
 2

 3    In deciding what the words in a contract meant to the parties, you may consider
 4
      how the parties acted after the contract was created but before any disagreement
      between the parties arose.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             51
                               [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 52 of 86 Page ID #:2735



 1
                             319. Interpretation – Reasonable Time
 2
      If a contract does not state a specific time in which the parties are to meet the
 3    requirements of the contract, then the parties must meet them within a reasonable
      time. What is a reasonable time depends on the facts of each case, including the
 4
      subject matter of the contract, the reasons each party entered into the contract, and
 5    the intentions of the parties at the time they entered the contract.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              52
                                [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 53 of 86 Page ID #:2736



 1
                              337. Affirmative Defense - Novation
 2

 3
      Corona claims that the original contract with AVSA cannot be enforced because

 4
      the parties substituted a new and different contract for the original.

 5
      To succeed, Corona must prove that all parties agreed, by words or conduct, to
 6
      cancel the original contract and to substitute a new contract in its place.
 7

 8
      If you decide that Corona has proved this, then the original contract is not
 9
      enforceable.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               53
                                 [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 54 of 86 Page ID #:2737



 1
                             350. Introduction to Contract Damages
 2
      If you decide that Plaintiffs has proved their claim against Corona for breach of
 3
      contract, you also must decide how much money will reasonably compensate
 4
      Plaintiffs for the harm caused by the breach. This compensation is called
 5
      “damages.” The purpose of such damages is to put Plaintiffs in as good a position
 6    as they would have been if Corona had performed as promised.
 7

 8    To recover damages for any harm, Plaintiffs must prove that when the contract was
 9    made, both parties knew or could reasonably have foreseen that the harm was
10    likely to occur in the ordinary course of events as result of the breach of the
11    contract.
12

13
      Plaintiffs also must prove the amount of their damages according to the following

14
      instructions. They do not have to prove the exact amount of damages. You must
      not speculate or guess in awarding damages.
15

16
      [Name of plaintiff] claims damages for [identify general damages claimed].
17

18

19

20

21

22

23

24

25

26

27

28
                                               54
                                 [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 55 of 86 Page ID #:2738



 1
                                    351. Special Damages
 2
      Plaintiffs’ claim damages for [identify special damages].
 3

 4
      To recover for this harm, Plaintiffs must prove that when the parties made the
 5
      contract, Corona knew or reasonably should have known of the special
 6    circumstances leading to the harm.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              55
                                [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 56 of 86 Page ID #:2739



 1
                            352. Loss of Profits – No Profits Earned
 2
      To recover damages for lost profits, Plaintiffs must prove that it is reasonably
 3
      certain they would have earned profits but for Corona’s breach of the contract.
 4

 5
      To decide the amount of damages for lost profits, you must determine the gross, or
 6    total, amount Plaintiffs would have received if the contract had been performed
 7    and then subtract from that amount the costs including the value of the
 8    labor/materials/rents/expenses/interest on loans invested in the business Plaintiffs
 9    would have had if the contract had been performed.
10

11    You do not have to calculate the amount of the lost profits with mathematical
12    precision, but there must be a reasonable basis for computing the loss.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              56
                                [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 57 of 86 Page ID #:2740



 1
                           353. Loss of Profits – Some Profits Earned
 2
      To recover damages for lost profits, Plaintiffs must prove that it is reasonably
 3
      certain they would have earned more profits but for Corona’s breach of the
 4
      contract(s).
 5

 6    To decide the amount of damages for lost profits, you must:
 7

 8    1. First, calculate Plaintiffs’ estimated total profit by determining the gross amount
 9    they would have received if the contract(s) had been performed, and then
10    subtracting from that amount the costs, including the value of the labor, materials,
11    rents, expenses, interest on loans invested in the business Plaintiffs would have
12    had if the contract had been performed;

13

14
      2. Next, calculate Plaintiffs’ actual profit by determining the gross amount they
      actually received, and then subtracting from that amount Plaintiffs’ actual costs
15
      including the value of the labor, materials, rents, expenses, interest on loans
16
      invested in the business; and
17

18
      3. Then, subtract Plaintiffs’ actual profit, which you determined in the second step,
19
      from their estimated total profit, which you determined in the first step. The
20
      resulting amount is Plaintiffs’ lost profit.
21

22
      You do not have to calculate the amount of the lost profits with mathematical
23
      precision, but there must be a reasonable basis for computing the loss.
24

25

26

27

28
                                                57
                                  [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 58 of 86 Page ID #:2741



 1

 2
                                  358. Mitigation of Damages
 3
      If Corona breached the contract and the breach caused harm, Plaintiffs are not
 4
      entitled to recover damages for harm that Corona proves Plaintiffs could have
 5
      avoided with reasonable efforts or expenditures. You should consider the
 6
      reasonableness of Plaintiffs’ efforts in light of the circumstances facing them at the
 7
      time, including their ability to make the efforts or expenditures without undue risk
 8    or hardship.
 9

10    If Plaintiffs made reasonable efforts to avoid harm, then your award should include
11    reasonable amounts that they spent for this purpose.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              58
                                [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 59 of 86 Page ID #:2742



 1

 2
                         359. Present Cash Value of Future Damages
 3
      To recover for future harm, Plaintiffs must prove that the harm is reasonably
 4
      certain to occur and must prove the amount of those future damages. The amount
 5
      of damages for future harm must be reduced to present cash value. This is
 6
      necessary because money received now will, through investment, grow to a larger
 7
      amount in the future. Corona must prove the amount by which future damages
 8    should be reduced to present value.
 9

10    To find present cash value, you must determine the amount of money that, if
11    reasonably invested today, will provide Plaintiffs with the amount of their future
12    damages.
13

14    You may consider expert testimony in determining the present cash value of future

15
      damages. You must use the interest rate of percent agreed to by the parties in

16
      determining the present cash value of future damages.

17

18

19

20

21

22

23

24

25

26

27

28
                                              59
                                [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 60 of 86 Page ID #:2743



 1
                         400. Negligence – Essential Factual Elements
 2
      Plaintiffs claim that they were harmed by defendants’ negligence. To establish this
 3
      claim, Plaintiffs must prove all of the following:
 4

 5
      1. That defendants were negligent;
 6

 7    2. That Plaintiffs were harmed; and
 8

 9    3. That defendants’ negligence was a substantial factor in causing Plaintiffs’ harm.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              60
                                [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 61 of 86 Page ID #:2744



 1
                           401. Negligence – Basic Standard of Care
 2
      Negligence is the failure to use reasonable care to prevent harm to oneself or to
 3
      others.
 4

 5
      A person can be negligent by acting or by failing to act. A person is negligent if he
 6    or she does something that a reasonably careful person would not do in the same
 7    situation or fails to do something that a reasonably careful person would do in the
 8    same situation.
 9

10    You must decide how a reasonably careful person would have acted in Plaintiffs
11    and defendants’ situation.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 61
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 62 of 86 Page ID #:2745



 1
                               405. Comparative Fault of Plaintiff
 2
      Defendants claim that Plaintiffs’ own negligence contributed to [his/her] harm. To
 3
      succeed on this claim, defendants must prove both of the following:
 4

 5
      1. That Plaintiffs were negligent; and
 6

 7    2. That Plaintiffs’ negligence was a substantial factor in causing their harm.
 8

 9    If defendants prove the above, Plaintiffs’ damages are reduced by your
10    determination of the percentage of Plaintiffs’ responsibility. I will calculate the
11    actual reduction
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               62
                                 [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 63 of 86 Page ID #:2746



 1
                             406. Apportionment Of Responsibility
 2
      Defendants claim that the negligence or fault] of the other parties contributed to
 3
      Plaintiffs’ harm. To succeed on this claim, defendants must prove both of the
 4
      following:
 5

 6    1. That the other party was negligent or at fault]; and
 7

 8    2. That the negligence or fault the other party was a substantial factor in causing
 9    plaintiffs’ harm.
10

11    If you find that the negligence or fault of more than one person was a substantial
12    factor in causing Plaintiffs’ harm, you must then decide how much responsibility

13
      each has by assigning percentages of responsibility to each person listed on the

14
      verdict form. The percentages must total 100 percent.

15
      You will make a separate finding of Plaintiffs’ total damages, if any. In
16
      determining an amount of damages, you should not consider any person's assigned
17
      percentage of responsibility.
18

19

20

21

22

23

24

25

26

27

28
                                               63
                                 [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 64 of 86 Page ID #:2747



 1
                          411. Reliance On Good Conduct Of Others
 2
      Every person has a right to expect that every other person will use reasonable care,
 3
      unless he or she knows, or should know, that the other person will not use
 4
      reasonable care.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              64
                                [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 65 of 86 Page ID #:2748



 1
                                   413. Custom Or Practice
 2
      You may consider customs or practices in the community in deciding whether
 3
      Plaintiffs and/or defendants acted reasonably. Customs and practices do not
 4
      necessarily determine what a reasonable person would have done in Plaintiffs
 5
      and/or defendants’ situation. They are only factors for you to consider.
 6

 7    Following a custom or practice does not excuse conduct that is unreasonable. You
 8    should consider whether the custom or practice itself is reasonable.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              65
                                [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 66 of 86 Page ID #:2749



 1
                               430. Causation: Substantial Factor
 2
      A substantial factor in causing harm is a factor that a reasonable person would
 3
      consider to have contributed to the harm. It must be more than a remote or trivial
 4
      factor. It does not have to be the only cause of the harm.
 5

 6    Conduct is not a substantial factor in causing harm if the same harm would have
 7    occurred without that conduct.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              66
                                [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 67 of 86 Page ID #:2750



 1
                     1230. Express Warranty – Essential Factual Elements
 2
      Plaintiffs’ claim that they were harmed by the seeds because Corona represented,
 3
      either by words or actions, that the seeds would have an 87% germination rate, but
 4
      the seeds were not as represented. To establish this claim, Plaintiffs must prove all
 5
      of the following:
 6

 7    1. That Corona made a statement of fact to Plaintiffs that the seeds would have an
 8    87% germination rate;
 9

10    2. That the seeds did not perform as stated;
11

12    3. That Plaintiffs took reasonable steps to notify Corona within a reasonable time

13
      that the seeds were not as represented;

14
      4. That Corona failed to provide any remedies; ;
15

16
      5. That Plaintiffs were harmed; and
17

18
      6. That the failure of the seeds to be as represented was a substantial factor in
19
      causing Plaintiffs’ harm.
20

21
      Formal words such as “warranty” or “guarantee” are not required to create a
22
      warranty. It is also not necessary for Corona to have specifically intended to create
23
      a warranty. But a warranty is not created if Corona simply stated the value of the
24    goods or only gave its opinion of or recommendation regarding the goods.
25

26

27

28
                                                67
                                  [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 68 of 86 Page ID #:2751



 1

 2
          1240. Affirmative Defense To Express Warranty – Not “Basis of Bargain”
 3
      Corona is not responsible for any harm to Plaintiffs if Corona proves that its
 4
      statement was not a basis of the parties’ bargain.
 5

 6
      The statement is presumed to be a basis of the bargain. To overcome this
 7
      presumption, Corona must prove that the resulting bargain was not based in any
 8    way on the statement.
 9

10    If Corona proves that Plaintiffs had actual knowledge of the true condition of the
11    seeds before agreeing to buy, the resulting bargain was not based in any way on the
12    statement.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              68
                                [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 69 of 86 Page ID #:2752



 1
     1241. Affirmative Defense to Express Warranty – Exclusion or Modification of Express
 2                                        Warranty
 3     Corona claims that it is not responsible for any harm to Plaintiffs because Corona,
 4     by words or conduct, limited its representations regarding the seeds. To succeed,
 5     Corona must prove that it clearly limited the representations regarding the seeds,
 6     specifically stating that Corona makes no express warranties, and further that
 7
       Corona does not guarantee any results.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               69
                                 [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 70 of 86 Page ID #:2753



 1
                 1245. Affirmative Defense – Product Misuse or Modification
 2
      Corona claims that it is not responsible for Plaintiffs’ claimed harm because the
 3
      seeds were modified after they left Corona’s possession. To succeed on this
 4
      defense, Corona must prove that:
 5

 6    1. The seeds were modified after they left Corona’s possession; and
 7

 8    2. The modification was so highly extraordinary that it was not reasonably
 9    foreseeable to Corona, and therefore should be considered as the sole cause of
10    Plaintiffs’ harm.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              70
                                [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 71 of 86 Page ID #:2754



 1
                     3903H. Damage to Annual Crop (Economic Damage)
 2

 3
      Damages for the destruction of part of an annual crop are determined as follows:
 4

 5
      1. Determine the expected market value of the crop before the harm occurred;
 6

 7    2. Subtract from this amount the estimated costs of producing and marketing the
 8    crop. This is the expected net profit.
 9

10    3. Next, subtract the actual cost of producing and marketing the surviving crop
11    from the actual receipts. This is actual net profit.
12

13
      4. Subtract number 3 from number 2. This amount is Plaintiffs’ damages for this

14
      loss.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               71
                                 [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 72 of 86 Page ID #:2755



 1
                                      3903N. Lost Profits
 2

 3    To recover damages for lost profits, Plaintiffs must prove they are reasonably
 4    certain they would have earned profits but for defendants’ conduct.
 5

 6
      To decide the amount of damages for lost profits, you must determine the gross

 7
      amount Plaintiffs would have received but for defendants’ conduct and then
      subtract from that amount the expenses including the value of the labor, materials,
 8
      packing, and all expenses Plaintiffs would have had if defendants’ conduct had not
 9
      occurred.
10

11
      The amount of the lost profits need not be calculated with mathematical precision,
12
      but there must be a reasonable basis for computing the loss.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              72
                                [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 73 of 86 Page ID #:2756



 1
                                   3904A. Present Cash Value
 2

 3    If you decide that Plaintiffs harm includes future economic] damages for lost
 4    profits, then the amount of those future damages must be reduced to their present
 5    cash value. This is necessary because money received now will, through
 6
      investment, grow to a larger amount in the future. Defendants must prove the

 7
      amount by which future damages should be reduced to present value.

 8
      To find present cash value, you must determine the amount of money that, if
 9
      reasonably invested today, will provide Plaintiffs with the amount of their future
10
      damages.
11

12
      You may consider expert testimony in determining the present cash value of future
13
      lost profits. You must use the interest rate of percent as agreed to by the parties in
14
      determining the present cash value of future economic damages.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               73
                                 [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 74 of 86 Page ID #:2757



 1
                           3904B. Use Of Present Value Tables
 2

 3    See Worksheets
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           74
                             [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 75 of 86 Page ID #:2758



 1
                               3924. No Punitive Damages
 2

 3    You must not include in your award any damages to punish or make an example of
      defendants. Such damages would be punitive damages, and they cannot be a part
 4
      of your verdict. You must award only the damages that fairly compensate each
 5    plaintiff for its loss.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            75
                              [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 76 of 86 Page ID #:2759



 1
                   3925. Arguments of Counsel Not Evidence of Damages
 2

 3    The arguments of the attorneys are not evidence of damages. Your award must be
      based on your reasoned judgment applied to the testimony of the witnesses and the
 4
      other evidence that has been admitted during trial.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             76
                               [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 77 of 86 Page ID #:2760



 1
                                     3931. Mitigation of Damages
 2

 3    If you decide defendants are responsible for the original harm, Plaintiffs are not
 4    entitled to recover damages for harm that defendants proves Plaintiffs could have
 5    avoided with reasonable efforts or expenditures.
 6

 7
      You should consider the reasonableness of Plaintiffs efforts in light of the
      circumstances facing them at the time, including their ability to make the efforts or
 8
      expenditures without undue risk or hardship.
 9

10
      If Plaintiffs made reasonable efforts to avoid harm, then your award should include
11
      reasonable amounts that they spent for this purpose.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              77
                                [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 78 of 86 Page ID #:2761



 1
                           3933. Damage From Multiple Defendants
 2

 3    In this case, Plaintiffs seeks damages from more than one defendant. You must
 4    determine the liability of each defendant to Plaintiffs separately.
 5

 6
      If you determine that more than one defendant is liable to Plaintiffs for damages,

 7
      you will be asked to find Plaintiffs’ total damages and the comparative fault of
      Plaintiffs, defendants, and other nonparties.
 8

 9
      In deciding on the amount of damages, consider only Plaintiffs’ claimed losses. Do
10
      not attempt to divide the damages among the defendants. The allocation of
11
      responsibility for payment of damages among multiple defendants is to be done by
12
      the court after you reach your verdict
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               78
                                 [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 79 of 86 Page ID #:2762



 1
                            3934. Damage on Multiple Legal Theories
 2

 3    Plaintiffs seek damages from defendants under more than one legal theory.
 4    However, each item of damages may be awarded only once, regardless of the
 5    number of legal theories alleged.
 6

 7
      You will be asked to decide whether defendants are liable to Plaintiffs under the
      following legal theories:
 8

 9
      Corona Seeds, Inc.
10

11
      1. breach of express warranty;
12

13
      2. breach of contract;
14

15
      3. negligence.
16

17    Crites Seeds, Inc.
18

19    1. strict products liability;
20

21    2. negligence.
22

23    Plaintiffs may recover damages only once under all of the above legal theories.
24

25

26

27

28
                                                    79
                                      [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 80 of 86 Page ID #:2763



 1
                 3964. Jurors Not to Consider Attorney Fees and Court Costs
 2

 3    You must not consider, or include as part of any award, attorney fees or expenses
      that the parties incurred in bringing or defending this lawsuit.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             80
                               [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 81 of 86 Page ID #:2764



 1                                    Special Instruction No. 1
 2

 3   Parties may exclude or modify warranties in connection with the sale of goods, such as
 4   the goods here. Contracting parties are permitted to limit the availability of remedies.
 5   Contracting parties may limit recovery to repayment of the purchase price as the
 6   exclusive remedy.
 7

 8   See: California Commercial Code § 2316, 2719; Nat’l Rural Tele. Coop. v. DIRECTV,

 9
     Inc. (C.D. Cal 2003) 319 F.Supp.2d 1040, 1048; Nunes Turfgrass, Inc. v. Vaughan-

10
     Jacklin Seed Co. (1988) 200 Cal.App.3d 1518, 1533.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 81
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 82 of 86 Page ID #:2765



 1

 2
                                      Special Instruction No. 2
 3

 4   An accord is an agreement to accept, in extinction of an obligation, something different
 5   from or less than that to which the person agreeing to accept is entitled. Acceptance, by
 6   the other party, of the consideration of an accord extinguishes the obligation, and is called
 7   satisfaction.
 8

 9   See: California Civil Code § 1521, 1523.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 82
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 83 of 86 Page ID #:2766



 1

 2
                                      Special Instruction No. 3
 3

 4   The buyer must examine the goods, or cause them to be examined, within as short a
 5   period as is practicable in the circumstances.
 6

 7   See: International Treaty On Sale of Goods 38(1)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 83
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 84 of 86 Page ID #:2767



 1                                    PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF ORANGE
 3         I am employed in the County of Orange, State of California. I am over the age of
 4
     18 and not a party to the within action. My business address is: HORTON,
     OBERRECHT, KIRKPATRICK & MARTHA, 3 Park Plaza, Suite 350, Irvine,
 5   California 92614.
 6
           On March 10, 2020, I served the foregoing document described as: [Proposed]
 7   Jury Instructions, on all interested parties in this action by placing a true copy thereof
 8
     enclosed in sealed envelopes addressed as stated on the attached service list:

 9   [ ] BY MAIL – I deposited such envelope in the mail at Irvine, California. The
10
     envelope was mailed with postage thereon fully prepaid. I am “readily familiar” with the
     firm’s practice of collection and processing correspondence for mailing. Under that
11   practice it would be deposited with the U.S. Postal Service on that same day with postage
12
     thereon fully prepaid at Irvine, California in the ordinary course of business. I am aware
     that on motion of the party served, service is presumed invalid if postal cancellation date
13   or postage meter date is more than (1) day after the date of deposit for mailing in
14
     affidavit.

15   [ ] BY PERSONAL SERVICE – I caused such envelope to be delivered by a process
16   server employed by [name of process server].

17   [ X ] BY ELECTRONIC TRANSMISSION – I transmitted a PDF version of this
18   document by electronic mail to the party(s) identified on the attached service list using
     the e-mail address(es) indicated.
19

20   [ X ] (Federal) I declare that I am employed in the office of a member of the bar of
     this Court at whose direction the service was made.
21

22         Executed on March 10, 2020, at Irvine, California.
23

24

25
                                                       Crystal Thompson
26

27

28
                                                 84
                                   [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 85 of 86 Page ID #:2768



 1
                                        SERVICE LIST
 2
     Agricola Cuyuma SA v. Corona Seeds, Inc., et al.
 3
     United States District Court Central District of California: 2:17-cv-8220 DMG (SKx)
 4
     Panda Kroll, Esq.                            Co-Counsel for Defendant Corona
 5
     Law Offices of Panda Kroll                   Seeds, Inc.
 6   5999-B Ridgeview Street
     Camarillo, CA 93012
 7
     Phone: (805) 764-0315
 8   Fax: (805) 764-0339
     Email: pkroll@pandakrollesq.com
 9
     Bruce Alan Finck, Esq.                       Counsel for Defendant Corona Seeds,
10   BENTON, ORR, DUVAL &                         Inc.
     BUCKINGHAM
11
     39 N. California Street
12   Ventura, CA 93001
     Phone: (805) 648-5111
13
     Fax: (805) 648-7218
14   Email: bfinck@bentonorr.com
     Brian Nomi, Esq.                             Co-Counsel for Plaintiffs Agricola
15
     Law Office of Brian Nomi                     Cuyuma SA and Corporacion Agricola
16   215 E. Daily Drive, Suite 28                 Vinasol S.A.C.
     Camarillo, CA 93010
17
     Phone: (805) 444-5960
18   Fax: (805) 357-5333
     Email: briannomi@yahoo.com
19
     Eduardo Ayala Maura, Esq.                    Co-Counsel for Plaintiffs Agricola
20   Ayala Law P.A.                               Cuyuma SA and Corporacion Agricola
     1390 Brickell Avenue, Suite 335              Vinasol S.A.C.
21
     Miami, FL 33131
22   Phone: (305) 570-2208
23
     Fax: (305) 305-7206
     Email: eayala@ayalalawpa.com
24   Jason F. Meyer, Esq.                         Counsel for Crites Seed, Inc.
25
     J. Todd Konold, Esq.
     Zorik Haruthunian, Esq.
26   GORDON REES SCULLY
27
     MANSUKHANI, LLP
     101 W. Broadway, Suite 2000
28   San Diego, CA 92101                       85
                                 [PROPOSED] JURY INSTRUCTIONS
Case 2:17-cv-08220-DMG-SK Document 111 Filed 03/10/20 Page 86 of 86 Page ID #:2769



 1
     Tel: (619) 230-7468
 2   Fax: (619) 696-7124
     Email: jmeyer@grsm.com;
 3
     tkonold@grsm.com;
 4   rharuthunian@grsm.com
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             86
                               [PROPOSED] JURY INSTRUCTIONS
